     Case 7:20-cv-08242-VB Document 23
                                    21 Filed 04/21/21 Page 1 of 7


  UNITED STATES DISTRICT COURT OF NEW YORK
  SOUTHERN DISTRICT OF NEW YORK

 X                                                             Docket No.: 20-cv-8242
  LIIS MIRSKI,

                                    Plaintiff,
                      -against -

   HOME DEPOT U.S.A., INC.,

                                    Defendants.

   -X



      CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER


          The parties in the above-styled litigation agree that the discovery sought by all

parties is likely to involve the production of documents and things containing business,

competitive, proprietary, trade secret or other information of a sensitive nature about the

party (or another person which information the party is under a duty to maintain in

confidence), hereafter referred to as “Confidential Information,” and witness testimony

containing Confidential Information. Accordingly, the parties having agreed to enter into

the Confidentiality Stipulation and Protective Order (“the Order”) to govern the production

of documents and testimony that contains Confidential Information, and for good cause

shown, the Court hereby ORDERS as follows:

                            Designation of Confidential Information

          1.       Designation of Material. Documents and other things claimed to be or to

contain Confidential Information shall, prior to production, be marked by the producing

party as “Confidential.” Placement of the “Confidential” designation on each protected

page or on the initial page of a protected document when it is produced shall constitute

notice and shall designate the document as Confidential material.          Copies, extracts,



4839-3285-1412.1
      Case 7:20-cv-08242-VB Document 23
                                     21 Filed 04/21/21 Page 2 of 7


summaries, notes, and other derivatives of Confidential material also shall be deemed

Confidential material and shall be subject to the provisions of this Order.

          2.       Subsequent Designation.    Documents and/or materials produced in the

litigation that are not identified as Confidential Information when they were initially

produced may within a reasonable time thereafter be designated as Confidential by the

producing party, or by the party or parties receiving the production, or by a person, by

providing written notice to counsel for all other parties and to any person who may be

involved. Each party or person who receives such written notice shall endeavor to retrieve

any Confidential Information that may have been disseminated, shall affix a “Confidential”

designation to it, and shall thereafter distribute it only as allowed by this Order. No

distribution prior to the receipt of such written notice shall be deemed a violation of this

Order.

          3.       Designation of Depositions. Depositions or portions thereof upon oral or

written questions may be classified as Confidential Information either by an examining

party’s attorney or by an attorney defending or attending the deposition. A party claiming

that a deposition or any portion thereof is Confidential Information shall give notice of

such claim to the other affected parties and persons either prior to or during the deposition,

or within 28 days after receipt of the deposition transcript, and the testimony taken and the

transcript of such deposition or portion thereof shall be designated as Confidential.

          4.       Modification of Designation. The designation of Confidential Information

by the producing party shall not be determinative and may be modified or eliminated at

any time in one of two ways, as explained below.

          (a)      The producing party may agree in writing to downgrade or eliminate the

                   Confidential designation concerning any material produced.




4839-3285-1412.1
      Case 7:20-cv-08242-VB Document 23
                                     21 Filed 04/21/21 Page 3 of 7


          (b)      If the parties cannot agree as to the designation of any particular information

                   or material after good faith discussion, the receiving party may move the

                   Court to downgrade or eliminate the “Confidential” designation.            The

                   burden of proving that the information has been properly designated as

                   protected shall be on the party who made the original designation.

                               Access to Confidential Information

          5.       General Access. Except as otherwise expressly provided herein or ordered

by the Court, Confidential Information may be revealed only as follows:

          (a)      To outside counsel for a party hereto (and secretaries, paralegals, and other

                   staff employed in the offices of such outside counsel who are working on

                   the litigation), provided that outside counsel who are not of record must first

                   sign and deliver to counsel of record for each party or parties a letter in the

                   form of Exhibit A hereto.

          (b)      To parties after they have been given a copy of this Confidentiality

                   Stipulation by their outside counsel and signed a letter in the form of Exhibit

                   A.

          (c)      To court reporters transcribing a deposition, hearing, or other proceeding in

                   this matter who sign Exhibit A attached hereto (excluding court-appointed

                   court reporters).

          (d)      To independent experts and independent consultants (meaning a person

                   who is not an employee, officer, director, or owner in any capacity of a party

                   who is retained by a party or party’s outside counsel in good faith for the

                   purpose of assisting in this litigation) who sign Exhibit A attached hereto.

          Nothing herein shall prevent the producing party from showing the documents or

          information to an employee of that party.

4839-3285-1412.1
      Case 7:20-cv-08242-VB Document 23
                                     21 Filed 04/21/21 Page 4 of 7


          6.       No Copies/Notes.      Except for internal use by outside counsel for the

parties hereto, for Court and deposition copies, and for such use as is expressly permitted

under the terms hereof, no person granted access to Confidential Information shall make

copies, reproductions, transcripts, or facsimiles of the same or any portion thereof or shall

take notes or otherwise summarize the contents of such Confidential Information.

          7.       Disputes over Access. If a dispute arises as to whether a particular person

should be granted access to Confidential Information, and after good faith efforts to resolve

the dispute, any party apply to the Court for guidance.

                               Use of Confidential Information

          8.       Use in this Litigation Only. Confidential Information may be used only for

purposes of this litigation. Each person to whom the disclosure of any Confidential

Information is made shall not, directly or indirectly, use, disclose, or disseminate, or

attempt to use, disclose, or disseminate, any of the same except as expressly provided

herein.

          9.       Use at Depositions.    If Confidential Information is to be discussed or

disclosed during a deposition, the producing party shall have the right to exclude from

attendance at the deposition, during the time the Confidential Information is to be

discussed, any person not entitled under this Order to receive the Confidential Information.

          10.      Use at Court Hearings and Trial.      Subject to the Rules of Evidence,

Confidential Information may be offered into evidence at trial or at any hearing or oral

argument, provided that the proponent of the evidence containing Confidential Information

gives reasonable notice to the Court and counsel for the producing Confidential

Information gives reasonable advance notice to the Court and counsel for the producing or

designating party. Any party may move the Court for an order that the evidence be received

in camera or under other conditions to prevent unnecessary disclosure. If presented at trial,

4839-3285-1412.1
      Case 7:20-cv-08242-VB Document 23
                                     21 Filed 04/21/21 Page 5 of 7


the status of evidence as Confidential Information shall not be disclosed to the finder of

fact.

           11.     Filing Under Seal. Any party may apply to the Court for leave to file

documents under seal.

           12.     Reasonable Precautions. Counsel for each party shall take all reasonable

precautions to prevent unauthorized or inadvertent disclosure of any Confidential

Information.

          13.      Return After Litigation. Within thirty (30) days of the final termination of

this litigation by judgment, appeal, settlement, or otherwise, or sooner if so ordered by the

Court, counsel for each party shall return to counsel for the party who furnished the same

all items constituting, containing or reflecting the other party’s Confidential Information.

This provision may be modified to comply with rules regarding record retention.

                                        Other Provisions

          14.      Not an Admission. Nothing in this Order shall constitute an admission by

the party that information designated as Confidential is actually Confidential Information.

Furthermore, nothing contained herein shall preclude the parties or a person from raising

any available objection, or seeking any available protection with respect to any

Confidential Information, including but not limited to the grounds of admissibility of

evidence, materiality, trial preparation materials and privilege.

          15.      Miscellaneous. This Order shall apply to the production of all materials

whether or not such materials are informally produced or produced in response to a formal

discovery request or a Court order in this litigation. This Order may be used to protect the

confidentiality of the residential addresses and social security numbers of the parties and

of any and all current or former employees of either of the parties or their affiliates.



4839-3285-1412.1
     Case 7:20-cv-08242-VB Document 23
                                    21 Filed 04/21/21 Page 6 of 7


          The parties having stipulated and agreed hereto, it is SO ORDERED, this   21st
    April
day of    , 2020.                        2021

So Ordered:



So Stipulated and Agreed:

  GREENBERG LAW PC                            LEWIS BRISBO1S BISGAARD & SMITH LLP



                                              St&ven^/Montgomery, Es#/
 Robert J. Menna (RM6046)                     Attorneys for Defendant/
 Attorneys for Plaintiff                      HOME DEPOT U.S.A , INC.
 LIIS MIRSKI                                  77 Water Street - Suite 2100
 370 Lexington Avenue - Suite 1100            New York, New York 10005
 New York, New York 10017                     212.232.1300
 212-972-5656
                                              Steven.Montgomery@lewisbrisbois.com
 rob@,greenberglawpc.coi'n




4839-3285-1412.1
       Case 7:20-cv-08242-VB Document 23
                                      21 Filed 04/21/21 Page 7 of 7


  UNITED STATES DISTRICT COURT OF NEW YORK
  SOUTHERN DISTRICT OF NEW YORK

  X                                                           Docket No.: 20-cv-8242
  LIIS MIRSKI,
                                                              EXHIBIT A
                                Plaintiff,
                   -against -

  HOME DEPOT U.S.A., INC.,

                                Defendants.

  -X


        AGREEMENT CONCERNING INFORMATION COVERED BY
       CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER

        I have been designated by       [PARTY NAME1               as a person who may have
access to Confidential Information as that term is defined in the Confidentiality Stipulation
and Protective Order (the “Order”) entered in the above-entitled case.

        Having read the Order, I agree to comply fully with it and to be bound by its terms
with respect to all documents and information designated as “Confidential Information”
under the Order. I agree not to copy any documents or information that have been
designated as “Confidential” and disclosed to me and not to disclose such documents or
information to any person or entity not authorized under the Order to view Confidential
Information, unless I am a court reporter or expert witness retained in connection with this
lawsuit.

        I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct. Executed this      day of, 20 .


                                              Name


                                              Address


                                              Employer


                                              Job Title




4839-3285-1412.1
